REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 8
           The prior art of record neither anticipates nor renders obvious the combination of: receiving, by a first server, a first request from a user device, the first request associated with first context parameters describing the user device and a user of the user device; processing, by the first server, the first request by applying a selection model to the first context parameters to obtain a first response; transmitting, by the first server, the first response to the user device; receiving, by the first server, from the user device, a specification of second context parameters that do not correspond to the user device and the user of the user device; associating, by the first server, the second context parameters with an identifier; transmitting, by the first server, the identifier to the user device; receiving, by the first server, a second request from the user device, the second request associated with the first context parameters and including the identifier; determining, by the first server, that the second request includes the identifier; in response to determining that the second request includes the identifier, processing, by the first server, the second request by applying the selection model to the second context parameters instead of the first context parameters to obtain a second response; and returning, by the first server, the second response to the user device. 

	                                 Regarding claim 1
 	Claims 1 is parallel in subject matter to the feature noted above with respect to claim 8 and is allowable for reasons similar to those provided for claim 8.  

 The most remarkable prior art of record is to Richard et al. (US 20180260693), Liu et al. (US 20140207793) and Yang et al. (US 20150142607).

Richard et al. discloses a machine learning framework for facilitation engagements. A machine learning module 122 uses the trained machine learning model to generate a recommendation associated with an opportunity record for a current (or open) opportunity. In some implementations, the recommendation describes the next action for a user to take for the current opportunity. In some implementations, a win or lose probability associated with the recommendation is also generated. A win probability may indicate the likelihood of a successful opportunity to sales conversion upon performing the recommended action. Additionally, or alternatively, a playbook may also be recommended. 

Liu et al. discloses a social networking system presents suggestions to a user of a social networking system to use or install one or more applications accessible in the system. The social networking system offers suggestions by ranking candidate applications for a particular user and selecting applications to recommend based on the rankings. Advertisers associated with some applications may bid to boost the rankings of an application, making it more likely to appear for a given user. The action logger 315 receives communications about user actions, such as interacting with a recommendation unit, internal to and external to the social networking system 100, and populates the action log 320 with information describing user actions. Such actions may include, for example, adding a connection to another user, sending a message to another user, uploading an image, reading a message from another user, viewing content associated with another user, attending an event posted by another user, among others. These actions are stored in the action log 320. 

Yang et al. discloses a system and method for determining user intent based on current user query behavior comprising receiving from a client machine a plurality of signals indicating current user behavior when querying for items; tracking events of current user behavior indicated by the signals; and recommending items that the events indicate are items intended by the current user behavior. Seller performance may be and used in recommending the items. The recommended items may be ranked by a ranking algorithm that may comprise a boosted rank model algorithm that customizes ranking to each of a plurality of client machines.


It is clear from the description of Richard et al., Liu et al. and Yang et al. that the prior art does not consider the possibility of receiving, by a first server, a first request from a user device, the first request associated with first context parameters describing the user device and a user of the user device; processing, by the first server, the first request by applying a selection model to the first context parameters to obtain a first response; transmitting, by the first server, the first response to the user device; receiving, by the first server, from the user device, a specification of second context parameters that do not correspond to the user device and the user of the user device; associating, by the first server, the second context parameters with an identifier; transmitting, by the first server, the identifier to the user device; receiving, by the first server, a second request from the user device, the second request associated with the first context parameters and including the identifier; determining, by the first server, that the second request includes the identifier; in response to determining that the second request includes the identifier, processing, by the first server, the second request by applying the selection model to the second context parameters instead of the first context parameters to obtain a second response; and returning, by the first server, the second response to the user device, as recited in the independent claims 1 and 8.

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625